DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacheco et al. (7,887,092).

In reference to claims 28 and 29 Pacheco et al. teaches a door breach device comprising an elongate shaft, 172, (comparable to shaft,12), having a first end region and an opposite second end region, a pivot mechanism, 16, at the first end region, a spearhead, 18, having a shaft side rotatably coupled to the first end region of the elongate shaft with the pivot mechanism, wherein the spearhead has a tip on a tip side, 26, a restraint, 14, configured to be slidably received on a shaft side of the spearhead and on the shaft to stop rotation of the spearhead relative to the elongate shaft, comprising at least one handle, 182, mounted to a middle region of the shaft, the at least one handle protruding laterally from the middle region of the shaft and an end member, 170, coupled to the second end region of the shaft, (fig. 18B, col. 10, line 62-col. 11, line 10).  Pacheco et al. also teaches the method comprising obtaining the door breaching device as claimed above, forcing the spearhead through a first side of the door while holding the at least one handle until the restraint releases the spearhead and the spearhead rotates by the pivot mechanism so as to form an angle with the shaft andvpulling the spearhead against a second side of the door while holding the at least one handle until the door is breached, (the Examiner notes that one can utilze the tool manually by using the handle/loops as an aid to gripping the tool during the insertions step.)

Allowable Subject Matter
Claims 1-3,5-15,17 and 27 are allowed.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.
In reference to claims 28 and 29, the Examiner notes that the metal loop, 182, is located on the middle of the shaft, and it does protrude laterally from the shaft.  The metal loop has the capability to be grasped by a user’s hand during use of the tool, and therefore it can be considered to be a handle.  
In reference to the method steps, even though the main teaching of Pacheco is using the breaching tool while attached to a vehicle, one could definitely use the tool in the same manner by manually forcing the tool through the object to be breached.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        May 4, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723